Sentencia
Los apelantes, Víctor Febres Colón y Rafael Ruiz Cruz, fueron acusados y convictos de la infracción a la See. 4 de la Ley de la Bolita.
En apelación apuntan que el tribunal de instancia in-currió en error (1) al no desestimar las acusaciones ya que no imputan un delito público y (2) en la apreciación de la prueba.
Concluimos que el tribunal incurrió en el error primera-mente apuntado y por lo tanto las convicciones de los ape-*173¡antes no pueden sostenerse. Resulta innecesario discutir el segundo apuntamiento.
Ambas acusaciones alegan que en determinada fecha, en Santurce, P.R., los acusados “. . . tenían en su posesión y dominio material relacionado con el juego ilegal de la bolita y/o bolipool.” (Énfasis nuestro.) Es evidente que esta acusa-ción no expone hechos constitutivos del delito establecido por la See. 4 de la Ley de la Bolita (33 L.P.R.A. see. 1250), pues no alega que dicho material se pudiere utilizar o usar en los referidos juegos ilícitos y que estuviese conectado con la práctica de los mismos. Pueblo v. Trinidad, Fernández, 93 D.P.R. 897 (1967).
En vista de lo expuesto, se revocan las sentencias dic-tadas en este caso por el Tribunal Superior, Sala de San Juan, en 20 de abril de 1961.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente. Los Jueces Asociados Señores Hernández Matos, Blanco Lugo, Dávila y Ramírez Bages expresan que además están de acuerdo con el voto concurrente del Juez Asociado Señor Pérez Pimentel. El Juez Asociado Señor Santana Becerra disintió por los fundamentos consignados en su opinión disidente con la cual concurre el Juez Asociado Señor Rigau. El Señor Juez Presidente no intervino.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico :
(Fdo.) Joaquín Berrios Secretario
—O—